Citation Nr: 1409704	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1972 to July 1972, from August 1983 to March 1988, from August 1990 to March 1991, and from March 1996 to August 2007.  He also had other periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating.

In August 2012, the Veteran testified before the undersigned at a hearing at the RO.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are duplicative of those contained in the paper claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  

The Veteran was last afforded a VA audiological evaluation to assess the current nature and severity of his service-connected bilateral hearing loss in May 2009.  However, during his August 2012 hearing, the Veteran generally testified that his hearing loss had worsened, that he had not received notification of the audiological evaluation that had been scheduled in June 2011 and that he was willing to attend another audiological evaluation.  The Board notes that a letter notifying the Veteran of this scheduled June 2011 audiological evaluation is not contained in his claims file and is not referenced in the June 2011 supplemental statement of the case (SSOC).  In light of the Veteran's testimony and the time period since his May 2009 evaluation, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA audiological evaluation to determine the current nature and severity of his service-connected hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board reminds the Veteran that while VA has a duty to assist him in the development of his claim, he also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a higher initial rating.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

In addition, the Veteran testified during his August 2012 hearing that he had received private audiological treatment and the claims file reflects a September 2008 audiological evaluation from Dr. R. H.  However, it is not clear whether the Veteran has received more recent treatment, either from Dr. R. H. or another provider.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed hearing loss.
  
Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed hearing loss since September 2007.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA audiological evaluation to determine the current nature and severity of his service-connected hearing loss.  The contents of the entire claims file (paper and electronic, including a complete copy of this REMAND), must be made available for review of the Veteran's pertinent documented medical history and assertions.

The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should describe the functional effects of the Veteran's hearing loss disability.  

All testing results should be provided in numeric form, and all conclusions reached should be accompanied by supporting rationale.

3.  If the Veteran fails to report to any scheduled VA examinations without good cause shown, copies of any examination notices should be associated with the claims file to ensure that notice was sent to the Veteran's current address of record. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the June 2011 supplemental statement of the case.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


